Citation Nr: 1750538	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-25 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected degenerative joint disease of the thoracolumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served honorably on active duty from July 1979 to June 1980 and from July 1981 to August 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, granted service connection for degenerative joint disease of the thoracolumbar spine, rated 20 percent, effective April 12, 2013.

In July 2017, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

During the July 2017 Board hearing, the Veteran testified that he had been unable to work for several years and his doctor told him that it was because of his service-connected lower back disability.  See July 2017 hearing transcript p. 12.  A claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Degenerative Joint Disease of the Thoracolumbar Spine

The Veteran was most recently afforded a VA examination to determine the degree of severity of his service-connected thoracolumbar spine disability in November 2015.  However, during the July 2017 Board hearing, the Veteran testified that his lower back disability had worsened since that examination, suggesting that a new examination is necessary to determine the current severity of his disability.  See 38 C.F.R. § 3.327 (2017); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Furthermore, recently, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of"  38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, the new VA examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Prior to the examination, the AOJ should obtain updated treatment records.
 
TDIU

The Veteran's claim for entitlement to TDIU is inextricably intertwined with the appeal seeking an increased initial rating for degenerative joint disease of the thoracolumbar spine; hence, consideration of whether the Veteran is entitled to an award of TDIU must be deferred pending resolution of that matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice regarding his claim of entitlement to a TDIU.

2.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's service-connected thoracolumbar spine disability, to include both VA and private records.

3.  After all available records are obtained for the record, afford the Veteran a VA examination to determine the current nature and severity of the service-connected degenerative joint disease of the thoracolumbar spine.  All indicated evaluations, studies, and tests deemed to be necessary should be accomplished. 

All pertinent evidence of record should be made available to and reviewed by the examiner.  All information required for rating purposes should be provided to the examiner. 

The examination must be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the disability.  Ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the thoracolumbar spine must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also provide an opinion concerning the functional impairment of the Veteran's service-connected lower back disability.

The rationale for all opinions offered must be provided.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating and TDIU claims should be readjudicated based on the entirety of the evidence.  If either claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


